                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

ARNOLD R. ANDERSON, JR.,                                         Case No. 1:18-cv-380

              Plaintiff,                                         Barrett, J.
                                                                 Bowman, M.J.
       v.


SHERIFF JEFF LAWLESS, et al.,

              Defendants.



                           MEMORANDUM OPINION AND ORDER

       This pro se prisoner civil rights case was initially filed by Plaintiff in Columbus,

where venue was improper.         The case was subsequently transferred to this Court

pursuant to the unopposed motion of the Defendants, where it was referred to the

undersigned magistrate judge. (Docs. 14, 18, 19); see also generally 28 U.S.C. § 636(b).

Currently pending are three motions: (1) Plaintiff’s second motion for the appointment of

counsel; (2) Plaintiff’s motion to compel Defendants to produce additional discovery; and

(3) Defendant’s motion to exclude an affidavit filed by Plaintiff. For the reasons that follow,

Plaintiff’s motion for counsel will be denied, and the remaining two motions will be denied

in part and granted in part.

       I.     Background

       During the brief time in which the case remained pending in the Eastern Division

of this Court, the Court screened Plaintiff’s claims under 28 U.S.C. § 1915A. (Docs. 6,

8). Some claims and defendants were dismissed, but the Court permitted an Eighth

Amendment claim and a First Amendment retaliation claim to proceed against three

Defendants in their individual capacities.    Both claims arose during a period of time in
which Plaintiff was held in the custody of the Lawrence County, Ohio, Sheriff’s

Department at the Lawrence County Jail (“LCJ”).

       Plaintiff’s Eighth Amendment claim is based upon his allegation that on December

6, 2016, he was using the telephone when he and Officer Hatfield became embroiled in

a shouting match. Plaintiff states that between December 6 and December 7, Defendants

Hatfield, Spoljarik, and Akers responded with an excessive use of force. (See generally

Doc. 6 at 2-6, citing complaint at 9-13). The First Amendment claim is based upon

Plaintiff’s allegations that in retaliation for Plaintiff’s use of LCJ’s grievance system,

Defendant Spoljarik slammed a door against his head and caused Plaintiff to be thrown

to the ground while strapped in a restraining chair. (Doc. 6 at 9, citing complaint at 11).

       II.    Plaintiff’s Motion for Counsel and Motion to Compel Discovery

              A. Motion for the Appointment of Counsel (Doc. 28)

       Plaintiff’s second motion for the appointment of counsel is based upon Plaintiff’s

allegedly “ineffective” attempts to obtain discovery from defense counsel, as well as

Plaintiff’s assertion that Defendants have been “uncooperative” in responding to his

written discovery requests.    (Doc. 28). In a response in opposition to this motion,

Defendants deny being “uncooperative” in discovery.

       The parties’ discovery dispute is addressed below. However, Plaintiff’s second

motion for the appointment of counsel will be denied on the same grounds stated for the

denial of his first motion for the appointment of counsel. There is no constitutional right

to the appointment of counsel in any civil case, and such appointments are made in only

“exceptional circumstances,” present in the rarest of cases. See Lavado v. Keohane, 992

F.3d 601, 606 (6th Cir. 1993).        Based upon the extremely limited availability of
                                           2
experienced counsel willing to serve pro bono in such cases and the high frequency with

which counsel is sought by pro se prisoner plaintiffs, motions seeking the appointment of

counsel are routinely denied at the preliminary phases of litigation. Denial of Plaintiff’s

second motion in this case is particularly well-founded, given his clearly demonstrated

abilities to articulate his claims and to file multiple motions on his own behalf. Until and

unless a trial date is set, Plaintiff is forewarned that additional motions seeking the

appointment of counsel are likely to be summarily denied.

              B. Motion to Compel Further Production of Documents (Doc. 33)

                  1. Failure to Comply with Procedural Requirements

       On July 23, 2018, Plaintiff filed a “motion for discovery” which was stricken by this

Court as an improperly filed discovery request. In his more recently filed motion to compel

discovery, Plaintiff complains that the documents he has received from Defendants are

only a “partial production of documents.” (Doc. 33).

       Under Local Rule 37.1 and Rule 37 of the Federal Rules of Civil Procedure, a party

is required to exhaust all extrajudicial efforts to resolve a discovery dispute with an

opposing party prior to filing any discovery-related motion. Any motion that is filed should

contain a certification that details those efforts. See Rule 37(a)(1). Plaintiff’s motion fails

to comply with this procedural requirement, and could be denied on that basis. However,

Defendants have fully responded to Plaintiff’s motion on the merits.             The parties’

memoranda confirm that they are at an impasse and unable to resolve their dispute.

Therefore, in the interests of judicial economy, and on this one occasion, the undersigned

will address Plaintiff’s motion to compel on its merits without mandating full compliance

with the procedural rule.
                                              3
                   2. Plaintiff’s Motion to Compel is Denied in Part

       In his motion, Plaintiff complains about the timing of Defendants’ production of

discovery responses, and asserts that two different documents, each comprised of three

pages, are missing the last page. Plaintiff also seeks copies of any incident reports filed

by two of the defendants over a three-year period of time, any documentation (unlimited

to time) in which the Defendants allege that they were assaulted by any arrestee or

inmate, and the “job title” of Defendants both on the date of the incident, and as of

December 22, 2018.

       In a response in opposition to the motion, Defendants explain the reasons for the

perceived delay in Plaintiff’s receipt of their discovery responses, which the undersigned

accepts.1 Defendants deny that they made only a “partial” production, or that pages of

the two referenced documents were missing.                 In support of the latter statement,

Defendants have attached the allegedly “missing” pages to their responsive

memorandum as exhibits. (See Doc. 34-2, 34-3). In a reply memorandum, Plaintiff

admits that he may have “inadvertently” represented that the pages were missing from

the earlier production. (Doc. 39). The undersigned accepts the Plaintiff’s representation

that that any error was inadvertent, while finding no basis to compel further production of

the two referenced exhibits.

       The undersigned also declines to compel the further production of incident reports

that relate to the Defendants over three-year period or other documents relating to other

inmates (not Plaintiff) or not related to the events of December 6-7, 2016. “The proponent


1 Defendants also filed two separate Notices to reflect when they served copies of additional discovery
responses. (Docs. 35, 40).
                                                  4
of a motion to compel discovery bears the initial burden of proving that the information

sought is relevant.” Furay v. Lvnv Funding, LLC, 2013 WL 12123867 at *1 (S.D. Ohio

Aug. 5, 2013) (internal quotation marks and additional citations omitted).        Plaintiff’s

request for documents relating to other inmates or time periods do not appear relevant to

this litigation.

        In addition to seeking irrelevant records, Defendants state that the county jail

records “are not maintained by the officer’s name or by the charge(s) [but instead]… are

kept by the inmate’s name.” (Doc. 34 at 4). Therefore, the requests are overly broad and

compelling a response would impose an undue burden on Defendants. Other courts

evaluating similar requests by prisoner plaintiffs have denied such requests both on the

grounds of relevance, and because responding to such requests is overly burdensome.

See generally, Williamson v. Hass, 2014 WL 1652188 at *1 (E.D. Mich. Apr. 24, 2014)

(rejecting request for copies of grievances filed by other inmates against same

defendants); Ammons v. Bell, 2008 WL 426507 at * 2 (W.D. Tenn. Feb. 14, 2008) (same).

        As for the job titles that Plaintiff seeks in his motion to compel, Defendants

represent that no such information was previously sought in the discovery requests with

which they were served. Nevertheless, Defendants state that “all three Defendants, at

the time of the alleged incident, were corrections officers. Hatfield is now a road deputy,

Spoljaric is still a corrections officer, and Akers is no longer employed with the Lawrence

County Sheriff’s Office.” (Doc. 34). In light of counsel’s statements, Plaintiff’s motion to

compel any further information concerning job titles is moot.

        Last, Plaintiff raises a new concern in his reply memorandum about what he

believes to be a missing page to an apparently unsigned letter from another inmate. (Doc.
                                           5
39-1 at 6-7). According to Plaintiff, the letter provides a near-contemporaneous account

of the events in question by the unidentified inmate. Plaintiff hypothesizes that the

inmate’s signature likely appears on the (presumed) missing third page. The undersigned

agrees that the letter appears to be incomplete, but considering that this is a new issue

not referenced in the original motion to compel, declines to order further production at this

time. Rather, the undersigned remains confident in the ability of both parties to resolve

this minor issue extrajudicially.

                  3. A Portion of Plaintiff’s Motion is Granted

       Plaintiff complains in part in his motion that he has not been provided copies of

photographs that allegedly would have documented his injuries in December 2016. In

the interests of justice, the undersigned will grant Plaintiff’s request for production of any

additional photographs, incident reports, or other documents that relate to the claims at

issue in this case. Plaintiff has based his motion in part on jail policies that suggest that

additional written records including photographs, “chair check” and/or “medical check”

logs may exist. Plaintiff argues that photographs either were or should have been taken

close in time to the incidents in question in December 2016. If additional records exist,

Defendants should produce them. If they do not exist, Defendants shall more fully

respond to Plaintiff’s discovery requests by clarifying whether such records existed at one

time and were not preserved, or were never created.

       III.   Defendants’ Motion to Exclude Affidavit of Clayton Hill (Doc. 36)

       Defendants have moved to exclude the Affidavit of Clayton Hill, which affidavit

Plaintiff filed of record on December 31, 2018 as a “discovery document.” Based upon

alleged improprieties with the form and content of the affidavit, Defendants’ motion seeks
                                            6
to “exclude” the affidavit from the record. A motion to exclude evidence from the trial

record is also known as a motion in limine. Such motions are typically ruled upon by the

trial judge at the outset or during the course of trial. The undersigned declines to rule on

Defendants’ premature motion at this stage of the litigation. If this case proceeds beyond

dispositive motions and is set for trial, both parties may move for the admission or

exclusion of evidence at that time.

       On the other hand, Plaintiff’s filing of the affidavit is equally premature and is

procedurally improper. In general, neither discovery responses nor any other type of

evidence is to be filed of record except when attached as an exhibit to an appropriate

motion (or response to a motion) filed in compliance with the Federal Rules of Civil

Procedure. Because the affidavit was filed in a manner that does not comply with

applicable rules and is unrelated to any pending motion, the Court will not consider it

further. In short, Defendants’ motion will be granted to the extent that Defendants seek

to exclude consideration of the procedurally improper affidavit at this time.

       IV.        Conclusion and Order

      Accordingly, IT IS ORDERED THAT:

       1. Plaintiff’s second motion to appoint counsel (Doc. 28) is DENIED;

       2. Plaintiff’s motion to compel additional discovery (Doc. 33) is GRANTED in

             part as follows:

             a.    If additional responsive photographs and/or documentary logs exist,

             Defendants should produce them. If they do not exist, Defendants shall more

             fully respond to Plaintiff’s discovery requests by clarifying whether such records

             existed at one time and were not preserved, or were never created;
                                              7
   b. All other requests to compel further production are denied;

3. Defendants’ motion to exclude the affidavit of Clayton Hill (Doc. 36) is DENIED

   in part and GRANTED in part. The affidavit will not be stricken from the record

   but the Court will not further consider it for the reasons stated.



                                                  s/ Stephanie K. Bowman
                                                  Stephanie K. Bowman
                                                  United States Magistrate Judge




                                      8
